DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Amendment
The After Final Amendment filed 09/10/2021 has been entered.  Claims 1-20 are pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a reciprocating tool comprising all the structural and functional limitations and further comprising a housing, a motor with a transmission received in the housing, wherein the transmission includes: a counterweighted input gear assembly engaged with an output shaft of the motor, the output shaft being arranged in parallel with the first axis of operation, including:  a first shaft aligned with a second axis of operation that is substantially orthogonal to the first axis of operation; a first input gear arranged on the first shaft; and a second input gear coaxially arranged on the first shaft such that the first input gear, the first shaft and the second input gear are concentrically arranged, and a counterweighted output gear assembly engaged with the counterweighted input gear assembly, and engaged with the reciprocating mechanism, so  as to transfer a force generated by the motor to the reciprocating mechanism, the counterweighted output gear assembly including: a second shaft arranged in parallel with the second axis of operation; a first output gear arranged on the second shaft; and a second output gear arranged on the second shaft such that the first output gear, the second shaft and the second output gear are concentrically arranged, wherein the counterweighted input gear assembly and the counterweighted output gear assembly are configured to operate to dynamically balance forces generated about the first axis of operation and the second axis of operation, the reciprocating mechanism being configured to convert a rotational force, generated by the motor and transferred thereto by the transmission, to a reciprocating linear force output by the reciprocating mechanism. Having the gears weighted and arranged to counteract vibration forces and dynamically balance the forces generated while operating provides an effective vibration dampening mechanism for the reciprocating tool.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731